DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0106188, filed on 09/05/2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0108601, filed on 09/03/2019.

Election/Restrictions
Applicant's election without traverse of Species (A1), a C2-C20 alkyl group or a deuterium-containing C2-C20 alkyl group and (B1), R7 and R9 are each independently a substituted or unsubstituted C1-C60 alkyl group, and R7 and R9 are same, in the reply filed on 6/14/2022 is acknowledged. 
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Response to Amendment
The amendment of 09/21/2022 has been entered.
Disposition of claims: 
Claims 1-20 are pending.
Claims 5-7 have been withdrawn.
Claims 1 and 12 have been amended.
The amendments of claim 12 have overcome the rejections of claim 12 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments of claim 1 have overcome:
the rejections of claims 1-4, 8-13, and 20 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ma et al. (US 2013/0146848 A1, hereafter Ma) 
the rejections of claims 15-19 under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2013/0146848 A1) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see page 15 of the reply filed 09/21/2022 regarding the rejections of claims 1-4, 8-13, and 20 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ma et al. (US 2013/0146848 A1, hereafter Ma) and the rejections of claims 15-19 under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2013/0146848 A1) set forth in the Office Action of 07/06/2022 have been considered. 
Applicant argues that claim 1 has been amended to recite “wherein the at least one of the at least one of R1 to R5 is different from a group represented by -C(R21)(R22)(R23)” such that Ma does not anticipate the amended claims.
The amended claim prevents the “at least one of R1 to R5 group” from being “a group represented by -C(R21)(R22)(R23)”. However, it appears that “a group represented by -C(R21)(R22)(R23)” has not been disclosed as the substituent at the positions R1 through R5 of Formula 1 in the original disclosure (see [007] and [023]-[025] in the specification). The term “a group represented by -C(R21)(R22)(R23)” is a new matter; accordingly, the amended claim is rejected under 35 U.S.C. 112(a) (See the details in the 112(a) rejection section below). 
The term “a group represented by -C(R21)(R22)(R23)” is not supported by the disclosure. It is unclear what the limitation is. For the purpose of prosecution, the Examiner interprets the limitation to mean “wherein the at least one of R1 to R5 is not a substituted or unsubstituted C3-C10 cycloalkyl group, …” (See the details in the 112(b) rejection section below). The interpretation prevents a cyclohexyl group being the substituent at positions R1 through R5 of Formula 1 such that the Compound 46 of Ma does not read on the amended claims. The rejections are withdrawn.
Applicant’s arguments see the last paragraph of page 15 through the first paragraph of page 23 of the reply filed 09/21/2022 regarding the rejections of claims 1-4, 8-12, and 15-20 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0326525 A1, hereafter Kim) in view of Kwong et al. (US 2006/0008671 A1, hereafter Kwong), and Ma et al. (US 20130146848 A1, hereafter Ma), and the rejections of claims 13-14 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0326525 A1) in view of Kwong et al. (US 2006/0008671 A1), and Ma et al. (US 20130146848 A1) as applied to claims 1-4, 8-12, and 15-20, further in view of Leung et al. (US 2020/0325393 A1, hereafter Leung) set forth in the Office Action of 07/06/2022 have been considered. 
Applicant argues that the examples of Ma demonstrate that when the isoquinoline is substituted with two alkyl groups, the lifespan is substantially worse than the unsubstituted compound and a compound with a single methyl substituent (page 18). Applicant further argues that one of ordinary skill in the art would not be motivated to modify the modified compound of Kim to incorporate a methyl group.
Respectfully, the Examiner does not agree.
First, Ma does not criticize, discredit, or otherwise discourage the compound of Ma being disubstituted. Applicant’s arguments are based on the limited number of embodiments (Examples 9 and 10 vs. Comparative Examples 1 and 4 in Table 1) which do not represent the entire disclosure of Ma. The reference of Ma as a whole teaches advantages (i.e. high efficiency and longer lifetime, and lower sublimation temperature) of substitution at two or more positions in the isoquinoline part of the compound of Ma ([049]). Thus, one of ordinary skill in the art would not be motivated to modify the modified compound of Kim to incorporate the second substituent taught by Ma and Kwong.
Second, the longer lifespan is not the only reason for modification, and there are multiple advantages. Ma teaches that substitution at two or more positions of the isoquinoline part of the compound of Ma provides improved properties such as high efficiency and longer lifetime, and lower sublimation temperature ([049]). Furthermore, the Example 9 (Compound 3, 58 nm) provides narrower FWHM than Comparative Example 1 (Compound B, 63 nm) and Comparative Example 4 (Compound C, 63 nm) (Table 2, [069]). An ordinary skill in the art would be motivated to achieve other benefits including at least high efficiency, lower sublimation temperature, and narrower emission spectrum, even if one did not expect longer lifetime in a certain embodiment. See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Third, comparison of Example 9 (Compound 3) with Comparative Example 1 (Compound B) or Comparative Example 4 (Compound C) may support the effect of di-substitution of a particular substituent (i.e. isobutyl) at particular substitution positions (i.e. 4 and 6) only. However, the data do not support the effect of di-substitution of an isobutyl group at position 6 and a methyl group at position 4. The outstanding rejections refer to the Compound of Kim as modified by Kwong and Ma which has an isobutyl group at the position 6 and a methyl group at the position 4. It is not clear whether the lifetime of the device comprising the Compound of Kim as modified by Kwong and Ma has necessarily to be decreased as compared to the Compound D-29 of Kim based on the cited data because of the multiple differences in substituent’s structures and substitution positions.
 
    PNG
    media_image1.png
    247
    539
    media_image1.png
    Greyscale

For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that in the data of Kwong, Comparison of Example 5 and Comparative Example 1 shows that substantial improvement in luminous efficiency (i.e. 70.8%) and EQE (i.e. 74%) but showed a 37% decrease in lifespan (page 21). Applicant further argues that one of ordinary skill in the art seeking to make a device with improved lifespan would not choose to incorporate a second alkyl group on the isoquinoline ring (page 21).
Respectfully, the Examiner does not agree.
First, Kwong does not criticize, discredit, or otherwise discourage the compound of Kwong being substituted by a methyl group at the position corresponding to R5. Applicant’s arguments are based on the limited number of embodiments (Example 5 vs. Comparative Example 1 in Tables 1-2), which do not represent the entire disclosure of Kwong. The reference of Kwong as a whole teaches advantages (i.e. high efficiency and operational stability) of substitution of a methyl group at the position corresponding to R5 of the compounds of Kwong ([136]). Kwong further teaches that high operational stability results in longer operational lifetime ([136], [139]). Thus, one of ordinary skill in the art would not be motivated to modify the modified compound of Kim to incorporate the second substituent of methyl at the substitution position corresponding to R5, based on the teaching of Ma and Kwong.
Second, the longer lifespan is not the only reason for modification, and there are multiple advantages. Kwong teaches multiple advantages (i.e. high efficiency and operational stability) of substitution of methyl at the position corresponding to R5 ([136]). An ordinary skill in the art would be motivated to achieve other benefits including at least high efficiency and operational stability, even if one did not expect longer lifetime in a certain embodiment. See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that the present application provide evidence of unexpected results in light of the cited reference. Applicant further argues that Example 7 which includes Compound 15 has an improved FWHM (14.3%) and lifespan (25% and 19%) as compared with the devices of Compounds A and C (Comparative Examples A and C) (last paragraph of page 22). 
Applicant’s arguments are not found persuasive due to the following reasons. 
First, Kwong and Ma teaches multiple advantages of the modification including high efficiency, high operational stability, longer operational lifetime, and lower sublimation temperature. Kwong teaches that alkyl substituent at position R’5 provides high efficiency and operational stability when incorporated into an organic light emitting device ([136]). Kwong further teaches that high operational stability results in longer operational lifetime ([136], [139]). Ma teaches that substitution at two or more positions of the isoquinoline part of the compound of Ma provides improved properties such as high efficiency and longer lifetime, and lower sublimation temperature ([049]). 
In response to applicant's argument of the unexpected result of longer lifetime, the fact that applicant has recognized another advantage (i.e. longer lifetime) which would flow naturally from following the suggestion of the prior art (i.e. high efficiency, high operational stability, and lower sublimation temperature) cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, it is unclear whether longer lifetime is of greater significance than the other benefits (i.e. high efficiency, high operational stability, and lower sublimation temperature) taught by prior arts. 
Second, the improved FWHM and lifespan are expected based on the teaching of the cited prior arts. Ma teaches that substitution at two or more positions of the isoquinoline part of the compound of Ma provides improved properties such as high efficiency and longer lifetime, and lower sublimation temperature ([049]). Ma teaches (Table 2 and [069]) that the device comprising the di-alkyl substituted compounds of Ma (e.g. Compounds 1, 2, 3, and 22) provides narrower FWHM than the device comprising unsubstituted or mono-substituted compound (Compounds B and C). Kwong teaches that alkyl substituent at position R’5 provides high efficiency and operational stability when the compound is incorporated into an organic light emitting device ([136]). Kwong further teaches that high operational stability results in longer operational lifetime ([136], [139]). Thus, improved FWHM and lifespan are expected from the device comprising the claimed compound.
Third, Applicant shows data to support unexpected result arguments, wherein the data compare devices not compounds. Applicant has not shown that the claimed compounds on their own possess unexpected results (i.e. PL quantum efficiency, glass transition temperature, sublimation temperature, etc.). Some of the claims (i.e. claims 1-14 and 20) do not claim device. Therefore, the data is not commensurate in scope with the current claims.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the last paragraph of page 23 through the second paragraph of page 24 of the reply filed 09/21/2022 regarding the provisional rejections of claims 1-4, 8, 11-12, and 15-20 on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of US Patent Application 16/372,836 (hereafter Application ‘836), and the provisional rejections of claims 1-4, 8, and 10-20 on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of US Patent Application 17/488,778 (hereafter Application ‘778) set forth in the Office Action of 07/06/2022 have been considered.
The instant application is not in condition for allowance due to the pending rejections; thus, the provisional double patenting rejections are maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Applicant recites “wherein the at least one of the at least one of R1 to R5 is different from a group represented by -C(R21)(R22)(R23), …” The phrase “the at least one of” is recited twice. It should be “wherein the at least one of R1 to R5 is different from a group represented by -C(R21)(R22)(R23), …”
The Examiner notes that these claim limitations are rejected under both 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) as described below. Correction of the above informalities must be considered while addressing the rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) described below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-4 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Applicant recites “wherein the at least one of the at least one of R1 to R5 is different from a group represented by -C(R21)(R22)(R23), …”
The claim prevents the “at least one of R1 to R5 group” from being “a group represented by -C(R21)(R22)(R23)”. However, it appears that “a group represented by -C(R21)(R22)(R23)” has not been disclosed as the substituent at the positions R1 through R5 of Formula 1 in the original disclosure (see [007] and [023]-[025] in the specification). Therefore, “a group represented by -C(R21)(R22)(R23)” is a new matter.
Regarding claims 2-4 and 8-20, claims 2-4 and 8-20 are rejected due to the dependency from claim 1.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “wherein the at least one of the at least one of R1 to R5 is different from a group represented by -C(R21)(R22)(R23), …”
As outlined in the rejection under 35 U.S.C. 112(a) above, the “a group represented by -C(R21)(R22)(R23)” is a new matter. It is unclear what the cited limitation means, rendering the claim indefinite.
As one example of the lack of clarity, it is unclear whether the claim means:
1) whether the at least one of R1 to R5 represented by -C(R21)(R22)(R23) is required to be different from the other substituent which is not the at least one of R1 to R5 represented by -C(R21)(R22)(R23), or 
  2) the at least one of R1 to R5 is different from a group represented by -C(R21)(R22)(R23). 
For the purpose of prosecution, the Examiner interprets the limitation to mean that the at least one of R1 to R5 is different from the group 
    PNG
    media_image2.png
    161
    166
    media_image2.png
    Greyscale
.
Regarding claims 2-4 and 8-20, claims 2-4 and 8-20 are rejected due to the dependency from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0326525 A1, hereafter Kim) in view of Kwong et al. (US 2006/0008671 A1, hereafter Kwong), and Ma et al. (US 20130146848 A1, hereafter Ma).
Regarding claims 1-4, 8, and 10-12, Kim discloses an organometallic compound have a general structure of Formula (1) ([012]-[015]) and a specific example of Compound D-29 ([043]).

    PNG
    media_image3.png
    327
    681
    media_image3.png
    Greyscale

In Formula (1) of Kim, R1 and R2 can be hydrogen or a substituted or unsubstituted C1-C10 alkyl with a proviso that both R1 and R2 are not hydrogen; R3 to R5 can be hydrogen or a substituted or unsubstituted C1-C10 alkyl; a is an integer of 1 to 6; b is an integer of 1 to 4; each of R1 and R2 can be same or different ([012]-[016]).
Compound D-29 of Kim has hydrogen at the substitution position 4 (see the figure above) which corresponds to R2 of Applicant’s Formula 1; however, Kim does teach R1 can be a substituted or unsubstituted C1-C10 alkyl ([014]). Kim exemplifies a methyl as the example of the alkyl group at R1 ([027]).
Kwong discloses an organometallic compound ([084]-[095]) used as the emissive material of an organic light emitting device ([084]).
Kwong teaches that alkyl substituent at position R’5 provides high efficiency and operational stability when incorporated into an organic light emitting device ([136]). Kwong exemplifies a methyl group as the alkyl substituent at position R’5 ([106]).
Ma discloses an organometallic compound ([015]-[018]) used as the emissive material of an organic light emitting device (Abstract). 
The organometallic compound of Ma is directed to an iridium complex comprising an isoquinoline based ligand structure, wherein the isoquinoline is disubstituted ([017]). Ma teaches di-alkyl substitution to the isoquinoline structure ([017]). 
Ma teaches that substitution at two or more positions of the isoquinoline part of the compound of Ma provides improved properties such as high efficiency and longer lifetime, and lower sublimation temperature ([049]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound D-29 of Kim by substituting a methyl group at the substitution position 4 of the isoquinoline structure, as taught by Kim, Kwong, and Ma.
The motivation of doing so would have been to provide the compound with high efficiency and operational stability when incorporated into an organic light emitting device based on the teaching of Kwong, and improved properties such as high efficiency and longer lifetime, and lower sublimation temperature based on the teaching of Ma.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Kim teaches R1 can be hydrogen or alkyl group. Kim exemplifies a methyl group as the alkyl group. The substitution of hydrogen with a methyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a methyl group from the exemplified alkyl group would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Compound of Kim as modified by Kwong and Ma.

    PNG
    media_image4.png
    268
    576
    media_image4.png
    Greyscale

The Compound of Kim as modified by Kwong and Ma has identical structure as Applicant’s Formula 1, wherein R1, R3-R6, R8, R-11, and R23 are each hydrogen; R2 is a substituted or unsubstituted C1-C60 alkyl (methyl); R10 and R12 are each substituted or unsubstituted C1-C60 alkyl (sec-butyl); R7 and R9 are each substituted or unsubstituted C1-C60 alkyl (methyl); at least one of R1 to R5 is a substituted or unsubstituted C1-C60 alkyl (R2 is methyl); R21 is a C2-C20 alkyl group (ethyl); R22 is a C1-C20 alkyl group (methyl), meeting all the limitations of claims 1-4, 8, and 10-12.
Regarding claim 9, the organometallic compound of Kim as modified by Kwong and Ma reads on all the features of claim 1 as outlined above.
Kim as modified by Kwong and Ma does not exemplify that the compound taught by Kim as modified by Kwong and Ma comprises the instant R22 as an alkyl group having two or more carbons.
A compound having the same structure as the organometallic compound of Kim as modified by Kwong and Ma except that R22 is ethyl is a homolog – a compound differing regularly by the successive addition of the same chemical groups, in the present instance, –CH2–, of the organometallic compound of Kim as modified by Kwong and Ma wherein R22 is methyl. 
With respect to homologs, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2144.09 I and 2144.09 II.  

    PNG
    media_image5.png
    256
    607
    media_image5.png
    Greyscale


Therefore, at the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified organometallic compound of Kim as modified by Kwong and Ma such that R22 is ethyl. This would lead to the organometallic compound of Kim as modified by Kwong and Ma (2) as shown above. A compound comprising R22 being ethyl would be a homolog of the organometallic compound of Kim as modified by Kwong and Ma wherein R22 is methyl. One of ordinary skill in the art would expect that the iridium complexes having each respective structure would act in similar manner.
Regarding claim 20, the organometallic compound of Kim as modified by Kwong and Ma reads on all the features of claim 1 as outlined above.
Applicant claims a diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([142]-[144]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the Compound of Kim as modified by Kwong and Ma meets the limitations of the current claim 20. See MPEP 2111.02.
Regarding claims 15-17 and 19, the organometallic compound of Kim as modified by Kwong and Ma reads on all the features of claim 1 as outlined above.
Kim does not disclose a specific organic light emitting device comprising the organometallic compound of Kim as modified by Kwong and Ma; however, Kim does teach that the compound of Kim (formula 1 of Kim in [012]-[015])can be used as the emission layer dopant of an organic light emitting device of Kim ([012]).
Kim exemplifies an organic light emitting device (Example 1 [063]-[064]) comprising a first electrode (ITO), a hole injection layer, an emission layer comprising Compound H-2 of Kim as a host and the Compound D-19 of Kim as a dopant (3 wt%), an electron injection layer, and a second electrode (Al).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Kim as modified by Kwong and Ma by using the compound in the organic light emitting device of Kim (Example 1) as the light emitting dopant of the emission layer as taught by Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the emission layer dopant represented by formula 1 of Kim would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Organic light emitting device of Kim as modified by Kwong and Ma comprising first electrode (ITO), a hole injection layer, an emission layer comprising Compound H-2 of Kim as a host and the Compound of Kim as modified by Kwong and Ma as a dopant (3 wt%), an electron injection layer, and a second electrode (Al), meeting all the limitations of claims 15-17 and 19.
Regarding claim 18, the Organic light emitting device of Kim as modified by Kwong and Ma reads on all the feature of claims 15-17 and 19 as outlined above.
The Organic light emitting device of Kim as modified by Kwong and Ma comprises first electrode (ITO), a hole injection layer, an emission layer comprising Compound H-2 of Kim as a host and the Compound of Kim as modified by Kwong and Ma as a dopant (3 wt%), an electron injection layer, and a second electrode (Al).
The Organic light emitting device of Kim as modified by Kwong and Ma reads on the claim limitation above but fails to teach that the emission layer emits red light.
It is reasonable to presume that the emission layer of the Organic light emitting device of Kim as modified by Kwong and Ma emits red light.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The emission color of the emission layer of an organic light emitting device is determined by the emission color of the emitter. In the instant case, the emission color of the Compound of Kim as modified by Kwong and Ma.
The instant specification states that the emission layer of the organic light emitting device which comprises the organometallic compound represented by Formula 1 of claim 1 emit red light ([087]). The Compound of Kim as modified by Kwong and Ma has identical structure as Formula 1 as outlined above, and has substantially similar structure as Applicant’s Compounds 1, 12, and 16 ([074]). Thus, the emission layer of the Modified organic light emitting device of Ma emits red light.
Furthermore, the organic light emitting devices of Kim (“Device Example 1” in Table 2), wherein the emission layer dopant materials (Compound D-19 of Kim) having the same metal center of Ir, the same ligand backbone structure of phenylisoquinoline as the Compound of Kim as modified by Kwong and Ma. The example device of Kim (Device Example 1) emits red light (CIE X,Y = (0.693, 0.307). Thus, the emission layer of the Organic light emitting device of Kim as modified by Kwong and Ma emits red light.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic light emitting device of Kim as modified by Kwong and Ma is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0326525 A1) in view of Kwong et al. (US 2006/0008671 A1), and Ma et al. (US 20130146848 A1) as applied to claims 1-4, 8-12, and 15-20, further in view of Leung et al. (US 2020/0325393 A1, hereafter Leung).
Regarding claims 13-14, the Compound of Kim as modified by Kwong and Ma reads on all the features of claim 1 as outlined above.
The ancillary ligand of the Compound of Kim as modified by Kwong and Ma does not have cycloalkyl structure at the positions corresponding to R10 and R12 of Applicant’s Formula 1.
Leung discloses an organometallic compound (Chemical Formula (1) in [009]-[018]) used as the emission layer dopant of an organic light emitting device ([024], [116]).
Leung teaches the organometallic compound having rigid cycloalkyl groups in the ancillary ligand increase the rigidity and symmetry and provides better chemical, optical, electrical, and thermal stabilities such that the organic light emitting device comprising the organometallic compound provide high luminescence efficiency and longer lifetime ([024], Tables 2-4).
Leung exemplifies an adamantyl group as the cycloalkyl structure of the ancillary ligands of Leung ([064], Ir-52 in [192]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Kim as modified by Kwong and Ma by substituting the sec-butyl group of the ancillary ligand with an adamantyl group, based on the teaching of Leung.
The motivation of doing so would have been to provide the compound with high efficiency and operational stability when incorporated into an organic light emitting device based on the teaching of Kwong, and improved properties such as high efficiency and longer lifetime, and lower sublimation temperature based on the teaching of Ma.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Compound of Kim as modified by Kwong, Ma, and Leung which has identical structure as Applicant’s Compound 12 of claim 14, meeting all the limitations of claims 13-14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, 11-12, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of US Patent Application 16/372,836 (hereafter Application ‘836). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-4, 8, and 11-12, the claim 14 of Application ‘836 claims a compound as shown below.

    PNG
    media_image6.png
    259
    628
    media_image6.png
    Greyscale

The Compound 7 of Application ‘836 has identical structure as Applicant’s Formula 1, wherein R1, R3-R6, R8, and R-11 are each hydrogen; R23 is a substituted or unsubstituted C1-C60 alkyl (methyl); R2 is a substituted or unsubstituted C1-C60 alkyl (methyl); R10 and R12 are each substituted or unsubstituted C1-C60 alkyl (t-butyl); R7 and R9 are each substituted or unsubstituted C1-C60 alkyl (methyl); at least one of R1 to R5 is a substituted or unsubstituted C1-C60 alkyl (R2 is methyl); R21 is a C2-C20 alkyl group (ethyl); R22 is a C1-C20 alkyl group (methyl), meeting all the limitations of claims 1-4, 8, and 11-12.
Regarding claim 20, the Compound 7 of Application ‘836 reads on all the features of claim 1 as outlined above.
Applicant claims a diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([142]-[144]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the Compound 7 of Application ‘836 meets the limitations of the current claim 20. See MPEP 2111.02.
Regarding claims 15-19, the Compound 7 of Application ‘836 reads on all the features of claim 1 as outlined above.
Application ‘836 does not disclose a specific organic light emitting device comprising the Compound 7 of Application ‘836; however, Application ‘836 does teach an organic light emitting device comprising a first electrode, an organic layer, and a second electrode, wherein the organic layer is disposed between the first electrode and the second electrode; the organic layer comprises an emission layer comprising the compound of Application ‘836 (the compound of claim 1) as a dopant and a host; the amount of the host is greater than the compound of Application ‘836; the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, and the emission layer emits red light.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 7 of Application ‘836 by using the compound as the emission layer dopant with a host of the organic light emitting device of Application ‘836 which comprises a first electrode, an organic layer, and a second electrode, wherein the organic layer is disposed between the first electrode and the second electrode; the organic layer comprises an emission layer; the amount of the host is greater than the Compound 7 of Application ‘836; the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer; and the emission layer emits red light, or any combination thereof, as taught by Application ‘836.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the emission layer dopant in the organic light emitting device of Application ‘836 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 7 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).  Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Application ‘836 comprising a first electrode, an organic layer, and a second electrode, wherein the organic layer is disposed between the first electrode and the second electrode; the organic layer comprises an emission layer comprising the Compound 7 of Application ‘836 as a dopant and a host; the amount of the host is greater than the Compound 7 of Application ‘836; the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, and the emission layer emits red light, meeting all the limitations of claims 15-19.

Claims 1-4, 8, and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of US Patent Application 17/488,778 (hereafter Application ‘778). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-4, 8, and 11-12, the claim 13 of Application ‘836 claims a compound as shown below.

    PNG
    media_image7.png
    250
    589
    media_image7.png
    Greyscale

The Compound 14 of Application ‘778 has identical structure as Applicant’s Formula 1, wherein R1-R3, R5-R6, R8, R-11 and R23 are each hydrogen; R4 is a substituted or unsubstituted C1-C60 alkyl (methyl); R10 and R12 are each substituted or unsubstituted C1-C60 alkyl (t-butyl); R7 and R9 are each substituted or unsubstituted C1-C60 alkyl (methyl); at least one of R1 to R5 is a substituted or unsubstituted C1-C60 alkyl (R4 is methyl); R21 is a C2-C20 alkyl group (ethyl); R22 is a C1-C20 alkyl group (methyl), meeting all the limitations of claims 1-4, 8, and 10-14.
Regarding claim 20, the Compound 14 of Application ‘778 reads on all the features of claim 1 as outlined above.
Applicant claims a diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([142]-[144]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the Compound 14 of Application ‘778 meets the limitations of the current claim 20. See MPEP 2111.02.
Regarding claims 15-19, the Compound 14 of Application ‘778 reads on all the features of claim 1 as outlined above.
Application ‘778 does not disclose a specific organic light emitting device comprising the Compound 14 of Application ‘778; however, Application ‘778 does teach an organic light emitting device comprising a first electrode, an organic layer, and a second electrode, wherein the organic layer is disposed between the first electrode and the second electrode; the organic layer comprises an emission layer comprising the compound of Application ‘778 (the compound of claim 1) as a dopant and a host; the amount of the host is greater than the compound of Application ‘778; the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, and the emission layer emits red light (claims 14-18).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 14 of Application ‘778 by using the compound as the emission layer dopant with a host of the organic light emitting device of Application ‘778 which comprises a first electrode, an organic layer, and a second electrode, wherein the organic layer is disposed between the first electrode and the second electrode; the organic layer comprises an emission layer; the amount of the host is greater than the Compound 14 of Application ‘778; the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer; and the emission layer emits red light, or any combination thereof, as taught by Application ‘778.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the emission layer dopant in the organic light emitting device of Application ‘778 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 14 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).  Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Application ‘778 comprising a first electrode, an organic layer, and a second electrode, wherein the organic layer is disposed between the first electrode and the second electrode; the organic layer comprises an emission layer comprising the Compound 14 of Application ‘778 as a dopant and a host; the amount of the host is greater than the Compound 14 of Application ‘778; the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, and the emission layer emits red light, meeting all the limitations of claims 15-19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786